DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the amendments to independent claim 22 and 12 in this examiner’s amendment was given via phone and email by Dominic Kotab (Reg.# 42762) on June 02, 2022 and on June 15, 2022 respectively.

Claims 12 and 22 have been amended as follows:

12. 	(CURRENTLY AMENDED) A computer program product for managing dynamic data sharing, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
identifying a scheduling of an event at a future time, utilizing the processor; 
prior to an occurrence of the scheduled event: 
determining a match between the scheduled event and an historical event based on characteristics of the scheduled event, including a plurality of users attending the scheduled event, utilizing the processor, 
identifying historical data sharing behavior associated with the historical event, utilizing the processor, the historical data sharing behavior including: 
an alteration of a shared data access level of one of the plurality of users during a portion of the historical event, 
a running of a file sharing application, and 
a termination of sensitive communications applications at a start of the historical event; 
determining, utilizing the processor, one or more data sharing actions to be performed during the scheduled event, utilizing the historical data sharing behavior; and 
automatically implementing the one or more data sharing actions in response to an initialization of the scheduled event, utilizing the processor, including automatically removing the one of the plurality of users from a file sharing application at a predetermined time during the scheduled event, 
wherein the scheduled event is identified by monitoring a calendar application, 
wherein determining the match includes: 
analyzing the scheduled event to determine characteristics of the scheduled event, including a date that the scheduled event is to occur, a time that the scheduled event is to occur, and a location where the scheduled event is to occur, 
comparing the characteristics of the event to characteristics of a plurality of stored historical events, and 
determining that a predetermined number of the characteristics of the scheduled event match a predetermined number of characteristics of the historical event, 
wherein the historical data sharing behavior further includes: 
a sharing of predetermined data with one or more users, and 
an enabling and altering one or more security settings within one or more data sharing applications, 
wherein the one or more data sharing actions include: 
sharing predetermined data with one or more users during the scheduled event, and 
enabling and altering one or more security settings within one or more data sharing applications during the event, and 
wherein automatically implementing the one or more data sharing actions includes automatically sending to one or more client devices instructions to display one or more selectable icons to perform predetermined actions.


22. 	(CURRENTLY AMENDED) A computer-implemented method, comprising: 
identifying a scheduling of an event at a future time, utilizing a server device; 
prior to an occurrence of the scheduled event: 
determining a match between the scheduled event and an historical event based on characteristics of the scheduled event, including a plurality of users attending the scheduled event, utilizing the server device, 
identifying historical data sharing behavior associated with the historical event, utilizing the server device, the historical data sharing behavior including: 
an alteration of a shared data access level of one of the plurality of users during a portion of the historical event, 
a running of a file sharing application, and 
a termination of sensitive communications applications at a start of the historical event; 
determining, by the server device, one or more data sharing actions to be performed during the scheduled event, utilizing the historical data sharing behavior; 
automatically implementing the one or more data sharing actions in response to an initialization of the scheduled event, utilizing the server device, including automatically removing the one of the plurality of users from a file sharing application at a predetermined time during the scheduled event; 
comparing a security level of one of the users to a threshold security level to determine whether to invite the user to the scheduled event; 
wherein the historical data sharing behavior associated with the historical event includes:
a running of a screen capture sharing application, and 
a termination of sensitive emails at the start of the historical event; 
wherein the one or more data sharing actions to be performed during the scheduled event include: 
sharing screenshot data, 
running one or more applications, where a time to run one or more of the applications is determined based on times that the applications were run during the historical event, and 
terminating one or more of the applications at a predetermined time during the scheduled event, based on times that the one or more applications were terminated during the historical event; 
wherein the predetermined time during the scheduled event at which the one of the plurality of users is removed from the file sharing application isbased on a time that the one of the plurality of users was removed from the file sharing application during the historical event; 
wherein automatically implementing the one or more data sharing actions includes sending to one or more client devices instructions to display to a user one or more selectable icons to perform predetermined actions within a graphical user interface (GUI).


Allowable Subject Matter
Claims 23, 2-7, 9-11, 19-21, 8, 12-18, 22 and 25 respectively are allowed (i.e. claims 2-23 and 25) and renumbered as claims 1, 2-7, 8-10, 11-13, 14, 15-21, 22 and 23 respectively.

Reasons for Allowance
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of amendments and applicant's remarks filed on 05/27/2022 with respect to the claim limitation point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453